This cause originated in this court on the filing of a complaint for declaratory judgment, injunctive and related relief. Upon consideration of plaintiffs’ motion to amend complaint and motion for certification of the record from federal court,
IT IS ORDERED by the court that said motion to amend complaint be, and the same is hereby, granted.
Sweeney and Resnick, JJ., dissent.
IT IS FURTHER ORDERED by the court that said motion for certification of the record from federal court be, and the same is hereby, granted. The Clerk of the court is hereby directed to request certified copies of the record in case No. C2-91-792 from the United States District Court for the Southern District of Ohio, Eastern Division.
Wright, J., not participating.
IT IS FURTHER ORDERED by the court, sua sponte, that the parties comply with the following briefing schedule:
A. On or before Monday, November 25, 1991, defendants shall file any answers, motions to dismiss, counterclaims, or any other responses to the amended complaint permitted by law or rule.
B. On or before Monday, November 25, 1991, all parties shall file any evidence they intend to present and any miscellaneous motions. Evidence shall be submitted by agreed statement of facts, affidavits, depositions, and exhibits.
C. On or before November 27, 1991, all parties shall file briefs on all issues raised by any pleadings or motions.
Sweeney, H. Brown and Resnick, JJ., dissent.